Lakrabee, J.
It appears that the writ of attachment, in this cause, was properly issued ; but the affidavit upon which it was issued was not annexed 'to-it prior to its .being executed. For this reason the writ was quashed, and judgment rendered against the plaintiff for costs.
We think this a valid objection to the service of the writ, but not a sufficient ground upon which the judgment of the court can be sustained. The service should have been set aside, and the party left to procure a proper one; but he *463should not have been dismissed from court. Every step required by the statute was taken by him, except the mere annexing the affidavit to the writ, and this could have been done at any time before it was executed.
With this view, it is not necessary to notice the other errors assigned.
Judgment reversed.